Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AUGUSTINE et al. (U.S. 4082823).
AUGUSTINE et al. teach a process for producing coated pitch prills.
AUGUSTINE et al. teach pitch prills are coated with finely divided carbonaceous material.

The pitch is taught in lines 6-9 of column 1 to be derived from coal and/or petroleum.  
The process to produce the coated pitch prills is taught in lines 20-41 of column 4 where solid prills are produced and sent wet to be coated with the finely divided carbonaceous material.  
Regarding claim 10, the process is taught in lines 51- 68 of column 3 and lines 1-52 of column 4.  Hot liquid pitch is flown through holes to produce droplets.  The droplets are cooled and solidify as they fall through a space to form solid prills.  The solid prills are conveyed through a bucket elevator to a chute wherein wet prills are coated with a finely divided carbonaceous material.
Regarding claim 16, AUGUSTINE et al. do not explicit teach the properties of the coated pitch prills formed.
However, the coated pitch prills formed are substantially similar to the ones that are claimed and would be expected to have substantially the same properties as those that are claimed, absent evidence to the contrary.
Regarding claim 17, prills are agglomerate or globule that have reduced dust that are easier to transport.  

It is noted that the term “lower softening point petroleum pitch” is relative
Regarding claims 3 and 12, AUGUSTINE et al. do not explicitly teach solvent asphalted petroleum pitch.
However, AUGUSTINE et al. do not teach against solvent deasphalted petroleum pitch and it appears that the invention would function equally well with solvent deasphlated petroleum pitch.
Regarding claim 20, AUGUSTINE et al. do not teach against solvent deasphalted petroleum pitch with a lower melting point and it appears that the invention would function equally well with solvent deasphalted petroleum pitch with a lower melting point.
Regarding claim 4, 13, and 18, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include coal.
Regarding claim 19, the application of the coal powder would inherently increases surface area by placing a coating around the prill.
Regarding claim 5 and 14, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include material with a high amount of carbon.

Regarding claim 6 and 15, the finely divided carbonaceous material is taught in lines 22-39 of column 3 to include petroleum coke.
Regarding claim 7, AUGSTINE et al. do not explicit teach the properties of the coated pitch prills formed.
However, the coated pitch prills formed are substantially similar to the ones that are claimed and would be expected to have substantially the same properties as those that are claimed, absent evidence to the contrary.
Regarding claims 8 and 9, AUGUSTINE et al. do not explicitly teach the shapes pastilles or flakes.
However, AUGUSTINE et al. teach the production of coated pitch prills.  Prills are agglomerates or globules and the shapes do not appear to solve any stated problem and appears to be a design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MCGOLDRICK (WO 2009/147360) teach rigid pellets used as fuel that comprises waste products such as petroleum coke and ash residues from coal.
MCGHEE et al. (U.S. 8193401) teach a composition of hydrocarbon fuel that comprises a pitch stream for hydrocarbons that have been subjected to solvent deasphalting and may be combined with a HVGO stream.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771